DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) received on September 17, 2020, February 3, 2021, and September 10, 2021 have been considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisher (US 2015/0032524 A1) in view of Shastry et al. (US 2013/0159081 A1).

Regarding claims 1, 9, and 17, Fisher discloses a computer-implemented method comprising: 
wherein the activated electronic icon corresponds to a browser-based activated electronic icon that is accessible on a first website via a web-browser (Paragraph [0029]: When a consumer (or user) is shopping online and they are ready to pay for their products, the consumer opens his mobile wallet and selects one of the payment methods (e.g., credit card, debit card, prepaid card, etc.) from their mobile wallet. If a default card has been selected already, this step is not necessary. The consumer then waves their phone over the NFC reader present on the PC 404. The consumer's payment credentials are transferred from the phone to the merchant website (e.g., online store application 410) using a communication protocol between the chip in the phone and the chip in the PC, which can be radio frequency for example. If the consumer has coupons in their mobile wallet the consumer can either elect to manually apply the coupon); 
deactivating, via the mobile application, the activated electronic icon based on confirming a utilization of the offer associated with the vendor (Paragraph [0077]: Using the client (or mobile application), a user can store digital artifacts (e.g., coupons, tickets, etc.) on a mobile communication device. These digital artifacts are objects that are consumed by a 3rdParty, e.g., a ticket can be redeemed at a theater, and a coupon can be redeemed at the Point-Of-Sale of a retail merchant….For example, a user with an electronic ticket on a mobile communication device may wish to redeem an eTicket at a theater. However, if there is no network access inside the theater, the user will still need access the eTicket on the client. In ONLINE mode, the client will cache (local store) the eTicket (and any other digital artifact.) In the theater, the client (in OFFLINE mode) will be able to redeem the eTicket and update the state of the eTicket on the mobile communication device (e.g., change state from `valid` to `redeemed`). This prevents the user from re-using the eTicket.); and 
modifying access to the browser-based activated electronic icon based on the deactivation of the activated electronic icon via the mobile application (Paragraphs [0029]: When a consumer (or user) is shopping online and they are ready to pay for their products, the consumer opens his mobile wallet and selects one of the payment methods (e.g., credit card, debit card, prepaid card, etc.) from their mobile wallet. If a default card has been selected already, this step is not necessary. The consumer then waves their phone over the NFC reader present on the PC 404. The consumer's payment credentials are transferred from the phone to the merchant website (e.g., online store application 410) using a communication protocol between the chip in the phone and the chip in the PC, which can be radio frequency for example. If the consumer has coupons in their mobile wallet the consumer can either elect to manually apply the coupon, save the coupon for a future use (against a larger purchase for example), or have the coupon automatically applied during the transaction and the transaction amount is updated, and   [0077]).
Fisher discloses the limitations above. Fisher does not explicitly disclose:
communicating with a mobile application that is downloaded onto a user device, the mobile application providing an electronic icon for an offer associated with a vendor; 
providing an activated electronic icon for local storage at the user device through the mobile application, wherein the activated electronic icon is accessible after receiving user login credentials.
Shastry teaches.
communicating with a mobile application that is downloaded onto a user device, the mobile application providing an electronic icon for an offer associated with a vendor (Figs.33E and 36; Paragraphs [0245]: the offers tab 3351 may provide real-time offers that are relevant to items in a user's cart for selection by the user. The user may select one or more offers from the list of applicable offers 3352 for redemption, [0260]: shows a user interface diagram illustrating example features of virtual wallet applications, in an offers mode, in some embodiments of the Ad-Track); 
providing an activated electronic icon for local storage at the user device through the mobile application, wherein the activated electronic icon is accessible after receiving user login credentials (Figs. 33E and 36: Paragraphs [0245], [0260], and [0181]: the value-add server may provide a service input request, e.g., 1421, to the client. For example, the value-add server may provide a HTML input/login form to the client. The client may display, e.g., 1422, the login form for the user. In some implementations, the user may provide login input into the client, e.g., 1423, and the client may generate a service input response, e.g., 1424, for the value-add server).
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify Fisher to disclose communicating with a mobile application that is downloaded onto a user device, the mobile application providing an electronic icon for an offer associated with a vendor, and providing an activated electronic icon for local storage at the user device through the mobile application, wherein the activated electronic icon is accessible after receiving user login credentials  as 
Regarding claims 3, 11, and 19, Fisher discloses wherein the activated electronic icon is provided for display via the mobile application based on location data provided by the user device (Paragraph [0084]).
Regarding claims 4, 12, and 20, Fisher discloses wherein the activated electronic icon comprises a link to details about the offer (Paragraph [0085]).
Regarding claims 5, 13, and 18, Fisher discloses wherein the activated electronic icon is deactivated based on receiving a vendor authentication code via the mobile application (Paragraph [0077]).
Regarding claims 6 and 14, Fisher discloses wherein the mobile application includes a search bar for searching for the vendor (Paragraph [0093]).
Regarding claims 7 and 15, Fisher discloses wherein the electronic icon is activated based on determining a user has provided payment (Paragraph [0077]).
Regarding claims 8 and 16, Fisher discloses wherein visually modifying the browser-based activated electronic icon comprises removing the browser-based activated electronic icon from a list of activated electronic icons that are available through the first website (Paragraph [0077]).

Claims 2 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisher (US 2015/0032524 A1) in view of Shastry et al. (US 2013/0159081 A1) in further view of Tuchman et al. (US 2012/0265800 A1).

Regarding claims 2 and 10, Fisher, in view of Shastry, does not explicitly disclose:
 wherein the mobile application may be downloaded based on providing an identifier on a second website that directs the user device to an application store to download the mobile application.

wherein the mobile application may be downloaded based on providing an identifier on a second website that directs the user device to an application store to download the mobile application. (Paragraphs [0089] and [0090]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify Fisher, in view of Shastry, to disclose the mobile application may be downloaded based on providing an identifier on a second website that directs the user device to an application store to download the mobile application as taught by Tuchman because it would have effectively improved the content distribution to the consumer mobile device. Fisher, in view of Shastry, discloses managing coupon offer status based on usage (i.e., valid to redeemed) (Fisher Paragraph [0077]). Using the methods for providing self-support services using information from a viral source of Tuchman would facilitate accessing the products and services via the mobile application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621